[DO NOT PUBLISH]


                           IN THE UNITED STATES COURT OF APPEALS

                                     FOR THE ELEVENTH CIRCUIT                               FILED
                                                                                  U.S. COURT OF APPEALS
                                                                                    ELEVENTH CIRCUIT
                                                                                        APRIL 26, 2005
                                         Nos. 03-16471 & 04-10719                    THOMAS K. KAHN
                                                                                           CLERK
                                   D. C. Docket No. 03-20108-CV-FAM

JOSE PLATERO, SERGIO VAZQUEZ,
and others similarly situated,

                                                                                      Plaintiffs-Appellants,

                                                      versus

GARCIA BROTHERS SEAFOOD, INC.,
d.b.a. La Camaronera,
ARSENIO GARCIA,
RAMON GARCIA, JUAN F. GARCIA,

                                                                                      Defendants-Appellees.



                               Appeals from the United States District Court
                                   for the Southern District of Florida

                                               (April 26, 2005)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:

         AFFIRMED. See 11th Cir. R. 36-1.1


  1
      11th Cir. R. 36-1 provides:
         When the court determines that any of the following circumstances exist:
                  (a) judgment of the district court is based on findings of fact that are not clearly erroneous;
                  (b) the evidence in support of a jury verdict is sufficient;
                  (c) the order of an administrative agency is supported by substantial evidence on the record as a
                        whole;
                  (d) summary judgment, directed verdict, or judgment on the pleadings is supported by the record;
                  (e) judgment has been entered without a reversible error of law; and an opinion would have no
                        precedential value, the judgment or order may be affirmed or enforced without opinion.